Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONER'S IN ACTION'S UNDER 42 U.S.C, §1983

ROBERT JAMES KEATON,
Inmate #R38757
PLAINTIFF,
AMENDED COMPLAINT
v CASE NO: 4:19-cv-00025-RH-HTC

 

JULIE L. Jones; Secretary
J. COKER; Warden
KARLENE A. MARCHANT; Classification Supervisor
TIMOTHY R. NOLES; Colonel
TARLOS THOMAS; Captain
NATHAN STRAWN ; Captain
DAWSEY; Captain
JACKSON; Lieutenant
CEDRIC Anthony; Sergeant
Defendants.

/

 

Frere .
OY Fes x
Cr 8d to

OES; . i. 1 thGe
Mh SUM Bie on
MAY 2] 2619
fOr ailing, by

€® FILED USDC FLND TL
MAY 28°19 pH2:19

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 2 of 25

I. PLAINTIFF:
Name Of Plaintiff:
Inmate Number:
Prison Or Jail:
Mailing address:

II. DEFENDANT(S):

1. Defendant's Name:
Official Position:
Employed at:
Mailing address:

2. Defendant's Name:
Official Position:
Employed at:
Mailing address:

3. Defendant's Name:
Official Position:
Employed at:
Mailing address:

4. Defendant's Name:
Official Position:
Employed at:
Mailing address:

5. Defendant's Name:
Official Position:
Employed at:
Mailing address:

Robert James Keaton

R38757

Prison

Suwannee Correctional Institution-Main Unit
5964 U.S. Highway 90

Live Oak, FL 32060

Julie L. Jones

Secretary; Florida Department of Corrections
Central Office

501 South Calhoun Street

Tallahasse, FL 32399

J. Coker

Warden

Wakulla Correctional Institution
110 Melaleuca Drive
Crawfordville, FL 32327

Karlene A. Marchant
Classification Supervisor
Wakulla Correctional Institution
110 Melaleuca Drive
Crawfordville, FL 32327

Timothy R. Noles

Colonel

Wakulla Correctional Institution
110 Melaleuca Drive
Crawfordville, FL 32327

Tarlos Thomas

Captain

Wakulla Correctional Institution
110 Melaleuca Drive
Crawfordville, FL 32327
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 3 of 25

6. Defendant's Name:

Nathan Strawn

Official Position: Captain
Employed at: Wakulla Correctional Institution
Mailing address: 110 Melaleuca Drive
Crawfordville, FL 32327
7. Defendant's Name: Dawsey
Official Position: Captain
Employed at: Wakulla Correctional Institution
. Mailing address: 110 Melaleuca Drive
Crawfordville, FL 32327
8. Defendant's Name: Jackson
Official Position: Lieutenant
Employed at: Wakulla Correctional Institution
Mailing address: 110 Melaleuca Drive
Crawfordville, FL 32327
9. Defendant's Name: Cedric Anthony
Official Position: Sergeant
Employed at: Wakulla Correctional Institution
Mailing address: 110 Melaleuca Drive

Crawfordville, FL 32327

Ill. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil
rights action regarding conditions or events in any prison, jail, or detention
center. 42 U.S.C. § 1997 e (a). Plaintiff is warned that any claims for which the
administrative grievance process was not completed prior to filing this lawsuit
may be subject to dismissal.

IV. PREVIOUS LAWSUITS

A. Plaintiff has not initiated other actions in State Court dealing with the same or
similar facts / issues involved in this action.

3.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 4 of 25

B. Plaintiff has not initiated other actions in Federal Court dealing with the same
or similar facts/ issues involved in this action.

C. Plaintiff has not initiated other actions (including those listed above in (a) and
(b) in either State or Federal Court that relate to the fact or manner of his
incarceration (including habeas corpus petitions) or the conditions of his
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it
involved excessive force or some other wrong).

D. Plaintiff has not had any actions in Federal Court dismissed as frivolous,
malicious, failing to state a claim, or prior to service.

V. STATEMENT OF FACTS

1. On May 3, 2018 during medical rounds in confinement (between 4 p.m. and 5
p.m.) plaintiff started kicking repeatedly on his cell door due to confinement staff
covering his window on the cell door with a magnet.

2. This magnet obstructed staff's view as well as the nurse's view into plaintiff's
cell.

3. In response to plaintiff kicking on his cell door, defendant Thomas was
summoned by confinement staff to cell 2103 of "J" dormitory where plaintiff was
housed alone. Upon defendant Thomas' arrival to plaintiff's cell, he removed the
magnet from the window and discovered that plaintiff had a personal picture in the
upper left corner of the window on the cell door.

4, This picture was a photo of plaintiff's mother which was smaller than the state
issued identification card.

5. This did not obstruct staff's view into plaintiff's cell.
6. Defendant Thomas stated to plaintiff "take that shit down." Plaintiff
immediately complied with this verbal order, but stated to defendant Thomas, "I

don’t know who the fuck you think your talking to like that."

7. After defendant Thomas had resolved the problem of the plaintiff causing a
disturbance on the wing by kicking on the cell door, he ordered the plaintiff to sit

A:
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 5 of 25

down on his bunk. Plaintiff immediately complied with this order, however within
the next 30 to 45 seconds, defendant Thomas ordered plaintiff to come to the flap
and submit to hand restraints to which the plaintiff complied.

8. Plaintiff was then placed in the shower (J-dorm-quad 2) and it was at this time
that plaintiff was advised that he would be placed on property restriction.

9. At no point did plaintiff exhibit any self-injurious behavior, nor did he attempt
to destroy any state property or equipment.

10. Defendant Thomas then ordered his staff to remove all property from
plaintiff's cell, staff complied with this order, leaving only a state issued mattress
and pillow in plaintiff's cell. When this task had been completed, all staff exited the
quad with plaintiff's personal property so that it could be inventoried.

11. Minutes later while plaintiff was still locked inside of the shower, defendant
Thomas returned to the quad alone and entered plaintiff's cell. He then personally
removed the state issued mattress and pillow, leaving plaintiff's cell completely
empty.

12. Upon exiting plaintiff's cell, defendant Thomas began to sing the words
"somebody's got to win, somebody's got to lose" several times while looking
directly at plaintiff as he displayed a smile on his face.

13. Before exiting the shower, staff ordered plaintiff to "strip" down to his boxers
to which he complied. Plaintiff was then placed back in his cell wearing only
boxers, which was his only means of clothing.

14, "J" dormitory is climate controlled.

15. The lack of heat in the cell was "severe" enough that it produced physical
discomfort for plaintiff. This caused plaintiff to continuously tremble, which
subsequently deprived plaintiff of sleep.

16. With plaintiff being denied articles of personal hygiene and having no sheets,
blanket, clothing (only boxers), or a state issued mattress and pillow deprived him

of basic human needs while housed in confinement.

17. Defendant Marchant (acting duty warden at the time of incident) and
defendant Noles authorized this property restriction with the "specific" provisions

5.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 6 of 25

described in paragraphs (10) and (16) to remain intact for 72 hours as evidenced by
property restriction form. See Exhibit "A"

18. Without defendant's Marchant and Noles authorization, this property
restriction would never have taken place.

19. Defendant Strawn, defendant Jackson (acting O.I.C) and defendant Dawsey,
all did their daily confinement rounds in "J" dorm quad 2 on their respective shift's
during the duration of plaintiff's property restriction.

20. Observing the plaintiff being deprived of basic human needs, the defendant
listed in paragraph (19) failed to take the necessary steps to remedy the physical
conditions of plaintiff's confinement by either making a full written report of this
and submitting it to a superior officer or taking matters into their own hands and
alleviating the conditions plaintiff endured due to the fact that they had knowledge
of this violation that is "clearly established".

21. During the duration of this property restriction, plaintiff laid on the floor near
the cell door to try to stay warm. Plaintiff was essentially forced to lay on the floor
due the fact that the steel bunk was unbearably cold, and used his common sense to
come to a conclusion that the floor would absorb is body heat better and ultimately
keep him warm as possible.

22. On May 6, 2018 between | A.M. and 3 A.M., plaintiff went into an epileptic
seizure while asleep on the floor.

23. The inmate housed in cell (2102) next to plaintiff began to kick on his cell door

due to him hearing and feeling plaintiff banging on the bunk. The banging he felt

was caused by plaintiff hitting his head and face on the footlocker which is
attached to the bunk closest to the door.

24. Cells 2102 and 2103 bunks are bolted together; therefore any hard vibrations
will be felt next door.

25. Upon arrival at plaintiff's cell, defendant Dawsey and his staff observed
plaintiff stretched out on the floor incoherent. They then entered plaintiff's cell,
handcuffed him and reeled him in a wheelchair to the nursing station inside the
dorm.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 7 of 25

26. When plaintiff became fully conscious he advised the nurse that he had a
migraine headache, that his left eye hurt really bad, and that he had bitten down
hard on his tongue; causing it to bleed. After plaintiff's vitals were taken, the nurse
advised him to go lay down to alleviate some of the pain and told him that his
prescribed seizure medication (Dilantin) would be arriving shortly.

27. Plaintiff was then placed back in his cell under the same conditions.

28. When this property restriction was over (exceeded 72 hours) plaintiff
immediately signed up for sick call complaining about having no vision out of his
left eye, having a small abrasion above this eye, and experiencing lower middle
back pain.

29. Plaintiff was seen by medical on (May 8, 2018) about these conditions, but was
only given pain medication. Plaintiff signed up for sick call on two more occasions
(May 13, 2018 and May 17, 2018) still complaining about having no vision in his
left eye and experiencing lower back pain.

30. After plaintiff's repeated complaints about his left eye, he was referred to see
an outside opthalmologist. On May 24, 2018 the opthalmologist confirmed that the
plaintiff had suffered a "detached retina" due to him banging his left eye against
the footlocker during his epileptic seizure on May 6, 2018.

31. Due to the seriousness of this injury, the opthalmologist immediately scheduled
plaintiff for surgery, which took place eleven days later on June 4, 2018.

32. Plaintiff was discharged from the infirmary @ Wakulla C.I.- main unit and
relocated back to "J" dormitory @ Wakulla C.I. —Annex on June 14, 2018.

33. Within five minutes of plaintiff's entry into "J" dorm, a reactionary use of force
was utilized on him which took place in the sallyport area at the entrance of quad
two.

34. Defendant's Thomas and Anthony participated in this "use of force". Plaintiff
was also black boxed with waist chains as well as shackled during this entire "use
of force".

35. This reactionary use of force was initiated due to plaintiff declaring a medical

emergency and sitting on the ground. When plaintiff did not get up, defendant
Anthony dove on top of plaintiff.

F.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 8 of 25

36. After this, plaintiff was dragged thirty to forty feet to the holding cell. Once
inside, plaintiff was kicked in his surgically repaired eye', had his head hit several
times on the steel bench inside of the holding cell, and defendant's Thomas and
Anthony repeatedly slammed the steel holding cell door against plaintiff's legs
when he failed to move them.

37. Nearly ten minutes had elapsed before defendant Thomas ordered his staff to
grab the "use of force" camera.

38. Plaintiff was examined by medical staff to document his injuries from this "use
of force" mere moments before he was emergency transferred to Union
Correctional Institution.

39, Plaintiff did not receive any disciplinary reports for the incidents on May 3,
2018 or June 14, 2018 to reasonably try and justify him being deprived of basic
human needs, or justify the "excessive force" used on him.

40. Plaintiff went to see the ophtalmologist on August 2, 2018 for a follow-up on
his left eye and was informed that since he had such a "big" retinal tear, he would
most likely never regain any vision in this eye. This diagnosis had a "perpetual"
and damaging effect on plaintiffs mental state of mind.

41. The ADA (Americans with Disabilities Act) has now officially declared the
plaintiff as being "legally blind" due to him being diagnosed with this permanent
eye injury.

42. On May 7, 2018 between 2:20 p.m. and 2:30 p.m. , inmate Arron Vestal
housed in cell 2208 of "J" dorm —quad 2 had his window completely covered with
paper. Due to inmate Vestal not complying with multiple orders to take the paper
down, defendant Thomas was summoned to his cell and gave inmate Vestal
several orders to take the paper down, all to no avail. Defendant Thomas then
opened the flap, stuck his hand in, and snatched the paper off of the window so that
he could get a visual inside Vestal's cell. However, this inmate was not placed on
property restriction.

 

1 On August 2, 2018 the opthalmologist confirmed that a piece of plaintiff's left retina had indeed become
unattached. This was plaintiffs first follow-up since June 6, 2018. This was the most detrimental injury that plaintiff
received from this "use of force".

©.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 9 of 25

43. On April 24, 2018, plaintiff was placed on property restriction by defendant
Thomas for allegedly the same conduct as stated in paragraph (42). See Exhibit
"Rl"

44, On May 16, 2018 in quad | of "J" dormitory, defendant Thomas advised
plaintiff that he would get him. Later that same day plaintiff was causing a
disturbance on the wing but ceased his behavior, however defendant Thomas still
ordered his staff to apply chemical agents into plaintiff's cell.

45. From my understanding and belief, defendant Thomas has a personal vendetta
against the plaintiff due to the fact's stated in paragraph's (42-44).

46. Plaintiff filed grievances on defendant Thomas prior to and after these events,
however, defendant's Jones and Coker ignored plaintiff's grievances by not
reprimanding defendant Thomas or the other defendant's in this cause of action to
deter their subordinates from doing these acts in the future.

47. The Department of Corrections requires all employees to familiarize
themselves with all rules and regulations pertaining to their positions and duties
requires that employees abide by these rules and regulations.

48. Plaintiff has exhausted all available administrative remedies. See Exhibit "C'

VI. STATEMENT OF CLAIMS
Plaintiff realleges and incorporates by reference paragraph's (1-47):

1. The actions of defendants Marchant, Noles, and Thomas in depriving the
plaintiff of basic human needs while housed in confinement, without penological
justification, were done maliciously and constituted "cruel and unusual
punishment" which amounts to the unnecessary and wanton infliction of pain" in
violation of the 8 Amendment of the United States Constitution thereby causing
plaintiff pain, suffering, physical injury, and emotional distress.

2. The actions of defendants Strawn, Dawsey, and Jackson who had knowledge
that plaintiff was being deprived of basic human needs but failed to take reasonable
measures to abate these conditions, constituted "deliberate indifference" which
allowed the "unnecessary and wanton infliction of pain, in violation of the 8
Amendment of the United States Constitution thereby causing plaintiff pain,
suffering, physical injury, and emotional distress.
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 10 of 25

3. The actions of defendants Thomas and Anthony in using physical force against
the plaintiff without need or provocation were done maliciously and sadistically
and amounted to "excessive force" and constituted "cruel and unusual punishment"
in violation of the 8 Amendment of the United States Constitution thereby
causing plaintiff pain, suffering, physical injury, and emotional distress.

4. The actions of the defendants Jones and Coker in failing to take disciplinary
action to curb the known pattern of abuse by defendant Thomas that they had
knowledge of via grievances, constituted " deliberate indifference" to plaintiff and
other prisoner's safety and contributed to and proximately caused the above
described violations, in violation of the 8™ Amendment of the United States
Constitution thereby causing plaintiff pain, suffering, physical injury, and
emotional distress.

VII. RELIEF REQUESTED

1. A Declaratory Judgement that the acts and omissions described herein violates
plaintiff's rights under the Constitution and laws of the United States.

2. Granting plaintiff compensatory and punitive damages in the amount of $5.4
million against defendants.

3.A jury trial on all issues triable by a jury.
4. Recovery of costs in this suit.

5. Any additional relief this court deems just, proper, and equitable.

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 11 of 25

I DECLARE UNDER PENALTY OF PERJURY THAT THE

FOREGOING STATEMENT OF FACTS, INCLUDING ALL CONTINUATION
PAGES ARE TRUE AND CORRECT.

Dated this 21” day of May, 2019
Respectfully submitted,

 

/s/

 

Robert J. Keaton
DC# R38757

I] DECLARE OR CERTIFY, VERIFY, OR AFFIRM UNDER PENALTY OF

THE PERJURY THAT THIS COMPLAINT WAS DELIVERED TO PRISON
OFFICIALS FOR MAILING ON:

Dated this 2 day of May, 2019
Noe tfully submitted,

  

\ et

/s/

 

RoberfJ. Keaton
DC# R38757
Suwannee C.]-Main unit
5964 U.S Highway 90
Live Oak, FL 32060

Pursuant to Houston V. Lack, 487 U.S 266 (1988); the date stamped is the
date filed.

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 12 of 25

EXHIBIT "A"

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 13 of 25
State of Florida
Department of Corrections

Wakulla Correctional Institution-Main Unit
PROPERTY RESTRICTION FORM

Inmate Name: __ Keaton, Robert DC#: R38757

Date Restricted: __-05/3/2018 Shift: B Dorm/Assignment:_J2-103L

Reason for Restriction On May 3, 2018 at approximately 5:00pm, I Captain Tarlos Thomas
was summens to confinement by Sergeant Cedric Anthony due to Inmate Keaton,
Robert#R38757 covering his cell window with his personal pictures. I issued multiple verbal
orders to inmate Keaton to get up and remove the pictures from the window. Inmate Keaton
refused all orders given. Inmate Keaton was placed in hand and leg restraints without
incident and escorted to the shower cell. Due to Inmate Keaton use of his personal pictures
to cover his cell window, Duty Warden K. Marchant was notified and authorized inmate
Keaton to be placed on property restriction and remain on this status from 05/3/2018 at
6:00p.m. until 05/6/2018 at 6: 00p.m

Property Restricted: All personal property, state issued blues, linens, mattress and blanket were
removed from Inmate Keaton’s cell in order to bring him into compliance. He will be reassessed
after 72 hours and the Warden will advise if further restrictions are necessary. He was left with
his state issued boxers and shirt. The property restriction will be from May 3, 2018 — May 6, 2018. This
was noted on Inmate Mason’ DC6-229 and DC6-229B.

 

 

Captain T. Thomas 05/3/2018
Shift Supervisor Date
Colonel Timothy Noles 05/3/2018 xX
Correctional Officer Chief Date Approved. Denied

Comments: At no time will this inmate be left without means to cover himself

 

 

 

 

Warden Date Approved. Denied
Comments:
Items Returned Date Shift OIC

 

This form is to be completed on all inmates that are placed on property restriction for security reasons. This form
will not apply to items or property restricted by Mental Health or Medical Personnel for suicide watch or Alternative
Housing. All property restricted and returned must also be documented on the inmate DC6-229. Items will be
returned to the inmate when no further behavior or threat of behavior occurs that led to the restriction. This review
will be conducted within 72 hours of the restriction.

  
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 14 of 25

EXHIBIT "B"

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 15 of 25
_, State of Florida
Department of Corrections
Wakulla Correctional Institution-Main Unit
PROPERTY RESTRICTION FORM

 

 

Inmate Name: __ Keaton, Robert DC#: _R38757
Date Restricted: 04/24/2018 Shift: B Dorm/Assignment:_J2-103L

Reason for Restriction: On April 24, 2018 at approximately 3:30pm, I Captain Tarlos Thomas
was summons to confinement by Sergeant Cedric Anthony due to Inmate Keaton, Robert#R38757
covering his cell window with his personal books and bed sheets. I issued multiple verbal orders
to inmate Keaton to get up and remove the books and sheeis from the window. Inmate Keaton
refused all orders given by not saying a word. I then reached my hand inside of the cell through
the food flap and was able to remove a few of the books from the window, so I could get a visual
snside the cell. | observed Inmate Keaton laying on his bunk not moving and not responding to any
orders. I then alone with confinement staff breached the cell door of J2-103 where Inmate Keaton
is housed the conduct a wellness check. Inmate Keaton was placed in hand and leg restraints
without incident and escorted the J-Dorm medical room to be seen by on due staff. Due to Inmate
Keaton use of his personal books and state sheets, Colonel Timothy Noles was notified and
authorized inmate to be placed on property restriction and remain on this status from 04/24/2018
at 4:30p.m. until 04/27/2017 at 4: 30p.m

Property Restricted: All personal property, state issued blues, linens, mattress and blanket were
removed from Inmate Keaton’s cell in order to bring him into compliance. He will be reassessed
after 72 hours and the Warden will advise if further restrictions are necessary. He was left with
his state issued boxers and shirt. The property restriction will be from April 24, 2018 — April 27, 2018.
This was noted on Inmate Mason’ DC6-229 and DC6-229B.

 

 

 

Captain T. Thomas 04/24/2018
Shift Supervisor Date
Colonel Timothy Noles 04/24/2018 x
Correctional Officer Chief Date Approved. — Denied

Comments: At no.time will this inmate be left without means to cover himself

 

 

 

 

Warden - — .. «Date . Approved. Denied

Comments:

 

Items Returned Date Shift OIC

    

This form is to be completed on all inmates that are placed on property restriction for security reasons. This form
will not apply to items or property restricted by Mental Health or Medical Personnel for suicide watch or Alternative

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 16 of 25

EXHIBIT "C"
Case 4:19-cv-00025-RH-HTC Document 17 Filed 05/28/19 Page 17 of 25

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF FLORIDA
DEPARTMENT OF CORRECTIONS Mail Number:
_INMATE REQUEST a Team Nant x
. ‘ Institution: hee” Mo
TO: () Warden Oo cation =.) Medical H Dental
(Cheek One) [) Asst. Warden Security (0 Mental Health Other
Name DC Number Quarters Job Assignment | Date
FROM:
; Crnsen oS. Kearosl Lsaysy test N/A 5 a
REQUEST Check here if this is an informal grievance
(>. M OS ip) wine pm 4) “Yookes TELE TIS wit 4

 

 

 

 

 

 

 

 

oft fi Low DO NOT WRITE BELOW THIS LINE | 1 y-+-961-—
_ RESPO

NSE DATE RECEIVED: _ Wakulla Grievance Office
-Wakulle-Gerrectonalinstitute

 
 
  

 

: following pertalus te grievances only:
| Based on the above your grievance fs (Returned,
., you have the right to submit a fermal grievance in aceordance with Chapter 33-103.006,

€

 

Original: Inmate (plus one copy)

CC; Retained by official responding or if the response is to an informal grievance then forward to be placed in immate’s file ‘
‘This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code. MAY +7 2018

, informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff. .
You mey obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy o Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching 4 copy of your informal grievance and reepanss, and forwarding your complaint to the warden or easistied wanker no
Jeter than 15 days after the grievance is responded to. If the {5th day falls on 1 weekend or holiday, the due date shall be the next regular work day.

* DC6-236 (Effective 12/14)

Incorporated by Reference in Rule 33-103,005, RAC,

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 18 of 25

 

PART B - RESPONSE
KEATON, ROBERT R38757 1806-118-006 WAKULLA C.L. 111068
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for Administrative Remedy or Appeal has been recelved, reviewed and evaluated. An investigation reveals
the following:

This issue was adequately addressed by Captain Thomas at the informal level, grievance log # 122-1805-0089,
Based on the foregoing, your Request for Administrative Remedy is DENIED. You may obtain further administrative
review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, complating the

form, providing attachment(s) as required by Chapter 33-103, and forwarding to the Bureau of Inmate Grievance
Appeals, 501 South Calhoun Street, Tallahassee, Florida 32399-2500.

Responding Employee: L. Robison, Grevance Coordinator

Signature of Representative: J. Coker, Warden '

 

 

 

  

AZ City

 

RE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

MAILED

gyn 07 208

EN

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 19 of 25
‘ LORIDA DEPARTMENT OF CORRECTIONS

REQUEST FOR ADMINISTRATIVE REMEDY OF APPEAL

Party Grievance Alleging Sexual Abuse

_ TO: Warden C) Assistant Warden (1) Secretary, Florida Department of Corrections
‘From oe IF eT ee Abuse, on the behalf of:
my 2 rv A Lanna WLLA =." Fu
Last First Middle Initial . DC Number Institution
\AN oY wer D

  
  

 

 

 

 

 

 

Arye adkee, Cat rovery Pio tte Cou Cbzioe> Cy S/alhig oe slalin Capt Sonata Teo #& P, oS
pent ment rte Dero hle J Mars os, On 5/4) Seve Deen Cr, Merson | ee by
Ceaser Hitt Carssaca Te Gxsc He tt Memasss Aci, Os Carr. Dade Drszer Tae seins —_|
Cofalin- Slolw>Poezettes Tae Louis He fusiFansn Te isun He A Marcas. Beto
MM. Sve Course Oe Soe" RD Cts éa cree. © 4-28-18 = alee (> Goer “Tike. Same Poursctaus,
ser cbr * baocter uct Te Fact, Foe MrT
Asst é re Tae Cod « Yrat Sree Gunz Heswee
TZ Sve A My Cone Exe: “Tht Fe. Seczous ty
ker Hrs Teg rideted I- r . x
) Broce A) Se Bac nm ELL
Lere Scag ct, TTLESS Onren x to Ma César 3 Er vised.
fe da. to GF A. 4 EH, 3%- bor, & FA.c. Cctaun” Sos Tim f=
cp Sar sue Aheeness edene-TS Be Laren “Fond ty Gene tic
H ms wees Can tu A, Tine: Tz: ¥ S>race, Su x Sout
‘a Tet Os, & ties
tou us eal :
Z Ase Tar Are “Ta; Tee Te esortiar Ac

 

     

‘Raste

is} SA’, =.
SIGNATURE OF GRIEVANT AND D.C. #

   

 

 

 

te

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING & OF 30-DAY EXTENSIONS: ‘ 1 XKXKXKK
AAAS
# Signature
INSTRUCTIONS

 

This form Is used for filing a formal grievance at the Institution Or facitty level as wall as for fling appeals to the Office of the Secretary In accordance with Rule 33-103.006,
Florida Administrative Code. When an Sppeal Is made to the Secretary, a copy of the inital fesponse to the grievance must be attached (except as stated betow),

When the inmate feels that he may be adversely affected by the submission of a grievance St the lnstiutional level because of the nature of the grievance, ors entitled by
Chapter 33-103 to file a direct erievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The formate must indicate 2 valid reason for not intially bringing his grievance to the attention of the

9,

tnstitution. ff the Inmate di or if the Secretary or his designated representative datermines that the reason supplied is not adequate, the
Otievance will be returned RECEWEL: the institutional level pursuant to F.A.C, 33-103.007 (6}{d).

 

 

JUN 1 2018
Submitted by the ina! : institutional Maiting Log #:
levance (Recetved By}
OISTRUBUTION: INSTETUTION/FACTLITY CENTRAL OFMCE
| INMATE (2 Copios) INMATE
D INMATE’S PILE INMATS'S FILE - INSTITUTIONJFACILITY
° INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
01-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
 

4

JUL dd Aas 19-cv-§0025-RH-HTC Document 17 Filed 05/28/19 Page 20 of 25

|

practans
ariment of Correct! c
| Hasna Grlevance ? Apeale als

  

 

nee PART B - RESPONSE
KEATON, ROBERT R38757 18-6-27640 UNION C.l. V1101L
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
NUMBER

 

Your administrative appeal has been reviewed and evaluated. The response that you received at the institutional level
has been reviewed and is found to appropriately address the concerns that you raised at the institutional level as weil
as the Central Office level.

Your administrative appeal is denied.

W. Millette

 

 

alolle

SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

 

 

 

 

 
, FLORIDA DEPARTMENT OF CORRECTIONS a eid yale
C. Case 4:1 960 QR eoakt Ha GembaPatnent 17 plethos :

'

+ JU
[_] Third Party Grievance Alleging Sexual ee | N28 2018
TO: [] Warden (] Assistant Warden Secretary, Florida Department pfConreattonss ‘ori u

Aas Grievance

 

on

  

 

 

 

From or [E Alleging S. l Abuse, on the behalf of; SSHevatice.
K cares omer —_ €sB1s4t Ono Oz-
Last-- ooo First: = N

   
   

at ist jade Initial DC Number ee Aw f 0
Tass T ere Ac. [Gexevasae Ls SC ENe x Ker BLeseose Or
Me Feemac Gerevadee, I Earp tuzs Ys tose, Ws Be Corea
Ye ~The FACTS Or ~Tirs Gyecevaniee. -HAgTTHes Mharree Beexl !
Lu vesrz Garter (As Srarem Ar Tor Or Her BRespouse. LoG* (80la- ii§-OOla) |
a wed Have Sno Thar My Ame GATIONS Age Cursrspsra@e.
Evepeuee Or A rcatzo) Or Me OH Anesonenr TS THE |
O.S. Conisrzrorzcond, Kovepen Sur Fr Taree Everputee Tu Bort
Eu FoeHal Clog 122- 1805-O08qS 3 Remar (Log # Bale - 1LB- ode >
Gerevastes TS Be ADEQUATELY TLavestrqarep. Waar BwodIS !
—Es thar Neo One Darts TS Acucer CesPowsrc@x ry Fok |
VeocarznG Hy Cruce Crqurs, I evee Covekerm My Caio)
On Sfsliq Orrin Any Srare Leaveo Feoceery Te LO ACE AMT
he dosterse Attra O- Ae Dra vTé, Lseu E> Marreese .
Wuzot Resurres> =a My Dogorten re? Fut SoeresR. Hive
Wert Ttrs Gecevasas, Orecerauy EXAF AIS TED? MY Apucics —
TFearscve, Beep LES, To Berek Assrsr Ou, x Have A& LEED
tS C4-) 30 Dar Exreasronl “To SUBSTAN TTATE Ne Ate dsrrents «
Levey
The Sate As Exomerarep cu Log ipoo- UB-CO@, Bort
TurorHat 3 Fear Age Atraaiep.
#4e-Nore ¢ Event Tdooget I At S+auw a “THe Actorrep “EME,
Feaue AS Estvemerareo Te GH. 33- (OS.0 UNONCaED FA. C, |
ToWéved L Toro Nor Kee erve Gemar Reseuse Oprre
@/zi[ie beloeen 8: 30pm $ 102 So em ~ Canega “TI A- Faren |
(RQoap HZ Cece itol Were Gove “Tirs.

(fz) lis Kebtt Kat Csetod

SIGNATURE OF GRIEVANT AND D.C. #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4
“BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: ner | Kea.
a

 

Signature
INSTRUCTIONS

as well as for filing appeals to the Office of
y of the initial response to the gtlevance mi

This form is used for filing a formal rlevance at the Institution or facility tevel
Florida Administrative Cede. When an appeal is made to the Secretary, a cop’

the Secretary in accordance with Rule 33-103.006,
ust be attached (except as stated below),

When the inmate feels that he may be adversely affected by the subml:
Chapter 33-103 to file a direct grievance he may address his grievance direct

\ Receipt for Appeals Being Forwarded to Central Office
Submitted by the inmate on: ( g Jo7 Institutional Mailing Log #: | oO I i
(Date) '

DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE

INMATE (2 Copies) INMATE b lo H
UNMATE'S FILE

INMATE’S FILE - INSTITUTION./FACILITY
STITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

. CENTRAL OFFICE GRIEVANCE FILE IZO lo | IS OO
DC1-38 } Fy S Incorporated by Reference in Rute 33-103.006, F.A.C. |

 

of a gri at the inst He

    
 

 
Case 4:19-cv-00025-RH-HTC Document17 Filed 05/28/19 Page 22 of 25
. STATE OF FLORIDA

INMATE REQUEST ee Se SORRCTION Mail Number:

Team Number:

 

Institution: =~
TO: - (2 Warden 7 CL) Afassification [] Medical “O Dental
(Check One) ([) Asst. Warden Security () Mental Health C) Other

 
 
 

     

   

 

. Name Quarters Job Assignment. | Date
FROM: tT féar ViLOLE - Gilt
UEST Check if this is an informal

Js Ee | Kutlaé Cr,
K 3 “TS Ao Ta. .
TEL Eusdo trem Te Cover> Ewreg TH Zl
c ead Sm &
"z wary ‘f THe Te-The.
To THe LCA H.. CAPT.

€ ITEHPTED) to | Me Lat
él TH ATES (Gl gal AS Hae He
To Wie IG DS. Hele Z Das Ou The
S T. Akpar Hoss? Me. Nlexr Tey To THe Hoe
Sizer, ¢ Lu c al
rr Hy HE q SoTuer Coucoite CoS¢ Ur THey Eu
HE Cect To o GrFT He Or

crTrcal Dive\Al Tee so
requests one ways: or

 

DC#: 38

 
 

 

DO NOT WRITE BELOW THIS LINE

RES — RID-1 306 -Of7/ DATE RECEIVED: tol Le I, 5?

 

to informal
Based on the above information, your grievance fs
you have the right to submit a formal grievance in accordance

Official Name > 4

\

Denied, your Informal
Chapter 33-103.006, FAC}

 
    

Original: Inmate (plus one copy) fae
CC: Retained by official responding'or jf the response is to an informal grievance then forward to be placed in inmate's file OG.
This form is also used to file informal grievances in accordance with Rule 33-103,005, Florida Administrative Code.

Infonnal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day, .
DC6-236 (Effective 12/ 14) ,

 

Incorporated by Reference in Rule 33-103.005, F.A.C,

 
 

Sreec Zenedl her Duet Acero ie iS Cer Hy Ceas Ve Soa
Ther They Cova Grose THe Dook . Ts DozsG THES “They
FAtLEO Ont AGour 5-1 Arrenets Woe Te Tie, ~ PACT THAT THE?

Cove Ner Exrr dec Herotte TF Src“ My CeaS Gut THe Deaee-.
“lke Lar esiTIon AU? ScanHed “Tae D Took On Hy (GS Evecy

“TaHe Tey Farley. Sutin’ One Oc Tess ArrenMptS, Gor, Anton

ICzeter> Ue ta My “Face, HzrTzng Hy FatbuteO Cerr Eve Susp
—Haty SoG Oa LiDewlt Tan C Te OAS CCATES TIONAL | | Bor
Ld fles Carr iho AS tor Hes, Foor ta My Geesr “THAT OAS
eDyténi TONAL. Dor Or Ten TAK 2d Gg TotKNS 1S Sean HY CEQS Tat
The, Poot Ons TarenrZeonAl As de Recause My Feer Dece Greater
Our te rot Berote They Cover> ArrenPT 16 Cresxe Tr, Que Ta THEse
Aartons £ Ledervery Menok GSounios To Bord Hy Legs Ano ANKUED
Chao sth Tae Te SOecr. Bort Me Otesrs Wece Sdouted AS Dec.
Quilty Wdest Hasot HaAQdKINS CAME Lai Dro Carte THOMAS Ase One Gr
Hes OrezcekS To GRaB THe OSE Or Face’ Cameta T pleaeny (ore!
Aeret The Potts Darmaud Beqad- 2 OAs Wes Estoeteo Te A Cece
De Qvuao ZApo beers Beck Bex 3 SHacttess Darre Hy Enecaen
Gt ThaNspec. Oren Ceaurely, I WAS ExAHINED Bx SucSE Goenad
Who Paeoreste> Hy Te Sukee 5. LAPT. Hadas Ann Ser Anite?
Bort Kho I An A Gheat Cxrtr Gant, So Ther Arremeté Te Kec?
Aur Desrior Acc Hy t¢oreery agement set Thar TZ Uap Ones £ Cane
“FRoM The as Fee acy. Ou My Dae Ceavene © Keer ASKING Tee
tr 3 THer { Saaz Wertxal G Onicy Oded LSar Qu TKe deo
QOursztog Te, Tet, HaSce HaskrdS Qas Suumosl i> Again
Aut) Oenegers Ther TS Go Ger Hy Force re.

“Renepy
uJ aareved ReegrnHanc =o Ze Cremer AreQoverate , 1 Acsa Asc
Fear Te Avpro% 23 VeDEo Fie Qua Z,Qvac l, Ano Qa _
3 As Dece Aste CAHeRa a He Coene On The TlomTe
“ro OF > Doth Be Sole Pot Futv@e Cxrz Garcon
+oRRseS, THe Caveté Ap THE Toe Drier Soo They Cereatreg uy
Scarteen Hy (egS Du We Dod, Acso HeasSe SAVE THE
FEeTAGE FROWN THE OSE OF Fonte Caueea THrs De Arent
VALUKSGLE AS DELL Toa Soefogr My Velsronul Or The Facrs.
THe Ace Ceeu LE Sai G/iu [8 Berdegl 12100 em 3 4oopm.

 

 

 

 

525, - Srare The Agové Facts Ac TRve
Aud Cothe er Of Cuaege ME Ward Fee sue | —
LZ

7 |
Cof THIS

213-1 §06~ O|7|

‘{\

 

 
 

 

 

 

Case 4:19-cv- 005 cuiment 17 Filed 05/28/19 Page 24 of 25

R meer x e eee | REE S ahd AME Mailed From Gere pee Hy; U.S POSTAGE >> PINEY BOWES
CC minee CoeeeTE0NAU To vsretorcon - Hass Our farectond BS (aa

e ate a HOAR AO Suwanee C.l. peas HP 32060 $ 001.60°
KAC& O.2. eM SESE 0000347568MAY 22 2019

= B
( sve Cakyt S209
ty

Daste> SrateS CG poe THOOSE
aa XN. ahpans Sr

Ly FU - 4430
JALLATTASSES 2 FU 3230\-4

LaSalle ade feet geben

 
Case-4:19-cv-00025-RH-HTC Document 17

 

‘Filed 05/28/19

Page 25 of 25
